The bill was filed by a materialman against the owner to enforce a mechanic's lien.
Pending the suit, the owners sold and conveyed the property, and the purchaser went into possession. Some ten months later, the purchaser sold and conveyed to a sub-purchaser who went into possession and so remains.
No notice of lis pendens was ever filed by complainant as per statute.
The subvendee, purchasing in good faith for value more than six months after complainant's demand accrued, had no notice of the pending suit. He was made a party respondent some two years later.
Under this state of facts, the court below decreed complainant's materialman's lien was lost as against the present owner. In this the *Page 546 
court followed the case of Reeder v. Cox, 218 Ala. 182,118 So. 338.
By supplemental brief, appellant strongly challenges the correctness of that decision.
The full court has considered the question, and reached the conclusion that there is no sufficient reason to overrule the same.
The further insistence that the lien on the building is not governed by the same rule in this regard is untenable.
While the law does, for the protection of those whose labor and material have brought the building into being, sever the same from the land, if need be, in working out priorities, it cannot be said the building is not part of the realty purchased, and subject to the same rule of lis pendens in favor of the bona fide purchaser.
Affirmed.
All the Justices concur except the writer who dissents in part.